Order so far as appealed from modified so as to provide that defendants, in lieu of the discovery, may submit to plaintiff within thirty days after service of a copy of this order a certified statement of Price, Waterhouse & Co., or Haskins & Sells, to be prepared at defendants’ expense, certifying that they have examined all of the books, records and documents of Vadsco relating to the matters covered by the notice of motion for discovery, and setting -forth the entries and information they have found. If defendants fail to furnish such certificate within the time specified, discovery and inspection will proceed forthwith. The order is further modified by providing that it is without prejudice to plaintiff’s right to move at Special Term for a further examination in the event that the certificate is not furnished, or in the event that after it is furnished, plaintiff deems a further examination necessary and essential. Settle order on notice. Present—Finch, P. J., Martin, Townley, Glennon and Untermyer, JJ.